Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported) January 29, 2008 INFORMATICA CORPORATION (Exact name of Registrant as specified in its charter) State of Delaware 0-25871 77-0333710 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 100 Cardinal Way Redwood City, California 94063 (Address of principal executive offices) (650) 385-5000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02 Results of Operations and Financial Condition Item 9.01 Financial Statements and Exhibits SIGNATURE EXHIBIT INDEX EXHIBIT 99.1 Table of Contents Item 2.02Results of Operations and Financial Condition. On January 29, 2008, Informatica Corporation issued a press release reporting its results for the fourth quarter and the year ended December 31, 2007.A copy of the press release issued by Informatica Corporation concerning the foregoing results is furnished herewith as Exhibit99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description 99.1 Press Release dated January 29, 2008 reporting Informatica Corporation’s results for the fourth quarter and the year ended December 31, 2007. Table of Contents SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: January 29, 2008 INFORMATICA CORPORATION By: /s/ Earl E. Fry Earl E. Fry Chief Financial Officer, Executive Vice President and Secretary Table of Contents EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated January 29, 2008 reporting Informatica Corporation’s results for the fourth quarter and the year ended December 31, 2007.
